Title: To Thomas Jefferson from William Short, 8 July 1791
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris July 8. 1791.

This letter will be sent by the French Packet and will acknowlege the reciept of yours of the 10th. of May.—I recieved also a few days ago, from the American consul at London, four letters for the American consuls in France. They were addressed in the handwriting of your office and came under a blank cover to me. They have been forwarded except that for Mr. Barrett who declines I believe entering on the functions of his office. He has informed you of the reasons and is about returning to America. He is expected soon in Paris when I shall deliver him your letter.

No change has taken place in the government of this country since my last. The decree of the assembly for the temporary suspension and imprisonment of the King, which I sent to you by several routes, still continues in force. The several ministers under it exercise such parts of the executive functions in their respective departments as the committees of the assembly please to leave them.
It is impossible to say when this order of things will cease or whether the assembly will have sufficient force to restore the King to the throne as a majority of them desires. The plan which they are preparing in two of the committees is to form the whole of the constitution and then present it to the King for his free acceptation as they term it. All persons seem sensible of the inconveniencies and objections which may and will be made to this plan. Still they say no other less objectionable can be devised. I cannot conjecture what will be the issue. In the mean time the King, the Queen and Dauphin are closely guarded. It is with much difficulty that access is had to them and that always under the inspection of officers named by the Marquis de la fayette for the purpose of guarding them.
The corps diplomatique are not admitted. The Spanish Ambassador made an indirect application and as that did not succeed nothing further has been done. Things will probably remain as they are until answers are recieved from the several courts to M. de Montmorin’s communication, already inclosed to you.—The Spanish and English Ambassadors have corresponded with M. de Montmorin, the first to contradict the information sent by a municipality that the Spanish troops had invaded the Kingdom—the second to complain of the garde nationale of Nantes having forcibly entered and detained two merchant vessels of that nation in their port.
A list of the persons to be voted for as Governor of the Dauphin was published eight days ago. The number is about ninety and many of them obscure and improper. It was moved and carried to put off this nomination for fifteen days under pretence of obtaining information with respect to them. Some think the nomination will be still delayed until the affairs of government are settled.
Nothing is yet known with respect to the time that the new elections will be allowed to go on. It is certain however that so far as it depends on the assembly it will not be until after the constitution shall have been presented to the King in the mass. This cannot be in less than a month supposing no incidental interruption to take place. But as such interruptions must happen often it is impossible to form any guess with respect to the progress of this business.
You will recieve by the way of Havre some of the popular journals.  I have thought it proper to send them to you at present on account of the peculiar circumstances of this country and to shew you the spirit of those who unfortunately have too much influence on them. At any other period such publications would be disgusting and unworthy of being read.
I inclose you a paper which contains sentiments so strongly expressed for the abolition of monarchy that a motion was made in the assembly for arresting the author. It was what he desired and for that purpose had signed the placart and pasted it up in large characters in all the frequented quarters of Paris. The assembly prudently rejected the motion. The author is the M. Duchatelet that you have frequently seen at the Hotel de la Rochefoucauld. It was supposed that the Abbé Sieyes was the chief of this republican party, but he has written a letter declaring himself explicitly in favor of monarchical government.
The assembly have thought that their present situation authorized them to violate one of the articles of their declaration of rights. Of course they have forbidden every citizen to leave the Kingdom under any pretence whatsoever, unless he is a merchant and in that case he is to have a passeport from his municipality. Foreigners cannot go out of the Kingdom either but with a passeport from the office of foreign affairs granted on one to be given by the resident of the country to which he belongs, and the passeports in all cases are to have the description of the person marked in it.—The natural effect of this decree is operating sensibly, viz. to inspire a desire to leave the country and an aversion to return to it. This circumstance may induce the assembly soon to repeal it, but it will be a long time before the municipalities will be induced to discontinue an inquisition so much to their taste and of course such passeports will be necessary long after the repeal of the decree.
The pensions and salaries of all those who are out of the kingdom are suspended without excepting those of Monsieur and the Count D’Artois. The assembly are about to take other measures also against the absentees. Additional taxes, sequestration of estates during absence, or some such plan will probably be adopted.
The King’s brothers met at Brussels and had many conferences with the principal refugees of whom great numbers had assembled there. The King’s arrestation has averted all their projects; still however many officers of the frontier garrisons continue to go over to them.
Some of these officers have lately written to the soldiers of their regiments to join them, adding that the Count D’Artois had full  powers from the King for continuing their pay &c. The King wrote yesterday to the assembly to deny these assertions. They did not know at first how to recieve his letter but at length determined that it should be inserted in the proces verbal.
I inclose you also a paper containing a letter from M. de Bouillé to the assembly, or rather the substance of the letter. You will find it more full and correct in the Journal logographe.—It gives some idea of the measures intended to be pursued by the King and the motives which induced him to make such an effort for leaving Paris. The manner in which M. de Bouillé announced foreign interference gave uneasiness in the first moment, but it seems now to have passed. Yet I cannot help thinking that he must be persuaded of what he advances; and foreign interference will probably be determined by this internal situation of France. It is unfortunately too true that this will rather invite than repel it.
Several causes will however probably prevent their interference for the present, such as the unsettled state of foreign politics, and the danger to which it would expose the King and Queen.—The longer this is delayed also the less France will be in a state of defense I should fear from the natural progress of things. The military ardor of the gardes nationals is such at present that on every trifling ungrounded alarm they are under arms. This ardor cannot last. Dissensions from want of subordination must necessarily take place, discontentment if they are not paid, and ruin to the public resources if they are. As a proof of this I need only mention what has lately taken place in some of the maritime provinces.—Two or three sail of vessels were leaving the coast of France to carry refugees from Brittany to Jersey or Guernsey. A municipality took the alarm and spread it, of its being an English fleet of twenty Sail of the line arriving on the coast. The gardes nationales in the neighbouring departments immediately assembled under this idea, and it is supposed that they were on the whole three hundred thousand in number. Such things also have taken place though in a smaller degree on the other frontiers.
Supposing peace to be concluded among the other European powers, as seems probable during the summer (notwithstanding the Congress of Sistovie have separated without being able to agree on any thing) and that they should be disposed to interfere in the affairs of France next year, they would certainly have more influence than at present. Many difficulties however would naturally occur among the foreign powers themselves.
I shall continue to send by the way of Havre the accustomed  journals and gazettes to which I refer you for other particulars as to the proceedings of the assembly, and the politics of Europe. You will recieve with them Mr. Necker’s book on the affairs of this country, which though not the most flattering, is certainly the truest that has been given of them. In the journals you will see also the decrees of the assembly respecting the colonies.
I have mentioned to M. de Montmorin what you say respecting consuls there. He seemed well satisfied and promised that proper attention should be paid to the persons named, on the footing you mention.
You desire to know whether letters are opened in the French post office. The decrees of the asembly are formal and severe against it and no funds being allowed I take it for granted it is not done, and I think you may safely consider it so. You said you intended writing also by the English packets. As they are regular it would be exceedingly agreeable to recieve letters by them. I suppose however that letters are read in that office. If addressed to the Consul or Mr. Donald in London they would arrive with the greatest safety. I am with perfect sincerity my dear Sir, your friend & servant,

W: Short

